Case 1:17-cr-00273-FB Document 37 Filed 03/20/19 Page 1 of 3 PageID #: 152

                                                    FILEO
                                              IN CLERK'S OFFICE
                                         U.S. DISTRICT COURT E.D.N.Y.

                                         -k     MAR 2 (I 20j3          k
                                                                             l?w91 an hirVii               90I0 hofj
                                           BROOKLYN OFFICE
                                                                             Bo. Box Wooji
                                                                             MOC Bfaokiyn
                                                                             Oek-enhu*\ CiR
                                                                             Qrobkiin.m \ \Xil-lO03.


                                                     311712.019

           Ooctt HonoraUe                     Firectenc          Blotk,


    I                 Si-\hn^ I'tt                                  0.4       0d tiyc^cldyh^
        J t,Co»yed      Oi. S'^ro             on Ch(\yytrl "7                 a.Ufihi ffn Clo7
              GiJy kSebt^.,                               ko.5         y^o-r kt<^hyy cJ^sS€oS^.
    |>0 ^                    Sloy fn^yds, ch k{dvi<y                       ^lai^-h tn etcZ-et-.
    \


                       tno'n7€(r{~        / Soviet "f            S rffj           ,'/^ -/"Ac,-/- Lo^aS

             ChilJ ?      \.4^y>ci4     ^C'^ic/ ( Jo ? o                      i T^oulJ cCoi^o^-ty

    \i4ty i<iJy-iy {f- I'-t yn                 eU     , ^otyyast: i4~ J,duj ? 4
                      €Oy-c            c h^cC \yo^^*^'4 yy 4o cIotic.4i'-y^ <k kicJLyt^ 4-o
    ,hyi^     iif      .yiF-iyy y-trf^(yc4             oy '^cu/J ^/S Cc\\lJ cF, of Shct^iJ cF

        J- S'onJ Lt^hy jnok c/oxit.j€                    Ficlht^ TZ ^                   /yiccirCh ^c-
            5r,^/r.               nek /cdf/eth^ Ft-'y i~>          c         Fi^^y^ T^tS.
    ,OF dHyjWhjr Pfcyn                              C{y^ (dc/hjy fk\i F<>y h^y c\nc.C
    \

    .      K hciy*9;ty, ..dyed                Sofh 7                f^t'StaMs ( yj h'k^            oyj-c

    !/3 fCFp<rch                      / uyoxn.t 4<p c/o i^cj pvy fir                    FfaCoy^-
    [jfOUy h(7y>c^j X yt-yyj CluFytoyci-ZQiicn -pyei^ fke C&uy+- -ho
    ,/%/'/     r'Af       Pyccc^ 4^' ^ye i'F X'y^ c\                   y'^ciick.Tf <=illoiyyci

        avxet y^y }<iclt^/t:y ,.5 r            i^^4Ck.X                       Jonii-c       j. KiUnyy
Case 1:17-cr-00273-FB Document 37 Filed 03/20/19 Page 2 of 3 PageID #: 153
0273-FB Document 37 Filed 03/20/19 Page 3 of 3
